yo aprn as sy aa department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name xx date address address date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein org address certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons to part organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 we have determined that your net_earnings inured to the benefit of your board director who is also the spouse of the president founder of org several unsubstantiated payments were made to your board director these multiple payments were not substantiated as reimbursements of expenses_incurred were substantial in comparison to your total expenditures and were repeated over two years you have not implemented safeguards to prevent a recurrence of funds inuring to your director or president founder as such you have not operated exclusively for exempt purposes but have operated and shareholders in contravention of the requirements of sec_1_501_c_3_-1 individuals of private benefit the for contnbutions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax retums and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the nght to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations commerce street dallas tx at os bis ay ap - sea department of the treasury internal_revenue_service n los angeles st ms los angeles ca tax exempt and cme snmies el uiuiss division date employer identification legend org organization name xx date address address org address form number tax years ended person to contact id number contact number tel fax certified mail -- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice in lieu of letter if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosures publication publication report of examination nanette m downing acting director eo examinations in lieu of letter oon 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items december 20xx org ein through december 20xx legend org - organization name state - state co-1 through co-17 through ra xx - date address - address city - city founder - founder bm-1 through companies bm emp-1 emp ra-1 through ra-31 - issue sec_1 whether org org was operated exclusively for one or more exempt purposes set forth under internal_revenue_code irc sec_501 whether org was operated for the private benefit of founder founder of org and co-1 a for-profit company co-owned and operated by founder and bm-1 board director and spouse of founder whether the disbursements to bm-1 constituted inurement facts org was founded by founder in july 19xx in city state org’s office subsequently relocated to city state org was located at address city state according to founder org was formed for the purpose of helping people getting out of debt background of org helping clients restructure debt with repayment plan - days on form_1023 application_for recognition of exemption under sec_501 of the irc org planned to conduct the following activities free individual counseling minutes - hour a credit restoration and debt management a personal self help and instruction hours follow up with customer individual progress periodically a reviewing all customer accounts and structuring debt management procedure sec_3 for each account - days reviewing derogatory credit - days from clients credit report a showing them how to rebuild their credit file - days counseling and educating clients on debt management hours a debt elimination and debt management org’s board_of directors during the years under examination the board_of directors included founder president and counselor certified through the fair credit reporting act in 20xx bm-1 spouse of founder form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer department of the treasury- internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx org ein through december 20xx emp-1 a financial advisor whom org used to refer clients to emp-1 is no longer with org during the years in question founder was the only counselor her primary duties and responsibilities included v w v v v v clients in-taking clients screening referring clients to service providers working with lenders on behalf of clients and organizing and conducting workshops related_entity co-1 d b a co-2 - a for-profit biweekly mortgage payment owned by founder co-1 put mortgagees on bi-weekly mortgage payment programs whereby they can pay off their mortgage earlier in a written response received by the service on july 20xx founder stated that org did not refer clients to co-1 since it did mortgage acceleration org’s clients could not do this program and founder own sec_51 and of co-1 respectively and org’s programs org engaged in little activity in 20xx and was inactive in 20xx due to founder's illness since founder was the only counselor org had to temporarily suspend activity org resumed operations in 20xx and is currently active according to founder org conducts two primary programs foreclosure assistance program credit card relief program credit card relief program in this program org refers individuals with credit card debts to debt settlement company for enrollment in debt elimination programs the company that org refers clients to is co-3s the process begins with the caller contacting org and involves the following steps step - initial contact in this step founder will go through a yellow questionnaire card asking the caller the type of service they need the questionnaire card lists the following services v v v v v v mortgage saving analysis semi-monthly bi-weekly program debt management credit report financial retirement analysis real_estate purchase sell networking and strategies form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended org ein december 20xx through december 20xx the caller's response will be indicated on the questionnaire card the caller can also pick up the card ahead of time and bring it to the appointment due to the lack of funding founder requested that the caller send her a pre-paid envelope so she can mail the questionnaire card to them step - client in-take this is the face-to-face or over the phone process the caller fills out the debt negotiator confidential questionnaire answering questions about their income expense debts etc founder will also ask for other information not listed on the questionnaire to get a complete financial picture step - presenting the options once founder gathers all the necessary information she presents the client with several options depending on the situation of the client not all clients will go through the same process or options in general this step involves the following options budgeting - this involves creating a budget for the client to follow per founder most of the time clients have sufficient income to live comfortably but they just don't know it the budget will give them a picture of where their money is going referral to service providers i debt relief - this involves founder referring the client to co-3 co-3 for enrollment debt settlement program the client will sign up with co-3 to pay off their debts in months or less co-3 is located at address city state co-3 serves clients nationwide the clients will sign the debt settlement agreement directly with co-3 if the clients need assistance with filling out the dmp agreement they can bring it to org for assistance otherwise org’s involvement ends here unless the clients need other referral services there were other services providers however according to founder org did not refer clients to these service providers ii referring clients to co-3 co-3 org refers clients to co-3 for enrollment in debt settlement programs per founder org referred client to co-3 in 20xx and clients in 20xx founder further disclosed that org did not receive referral fees from co-3 during the examination founder provided the service with client files who contacted org in 20xx of the clients were referred to co-3 for enrollment in debt settlement program these were ra-1 ra-2 ra-3 form 886-a rev department of the treasury - internal_revenue_service page -3- oon a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx org ein through december 20xx the service contacted co-3 to confirm the information org provided co-3 responded stating that it received no clients from org co-3 however disclosed that it received clients referred by founder co-3 also provided the names of the of the clients were org's clients n n c ra-1 ra-4 ra-3 ra-5 ra-6 co-3 further disclosed that the referral fees were paid directly to founder and co-1 the referral fees were paid on the above clients the referral fees paid directly to founder during the tax years 20xx and 20xx totaled dollar_figure and dollar_figure respectively founder disclosed that the referral fees were deposited into founder’s bank account no referral fees were paid to org in 20xx the referral fees made directly to co-1 during the tax years 20xx and 20xxx totaled dollar_figure and dollar_figure respectively the referral fees were deposited into co-1’s bank account no referral fees were made to co-1 in 20xx according to a document titled saleperson master provided by co-3 co-1 is located at address city state the phone number for co-1 is phone co-1’s address and phone are the same as org’s founder responded to co-3’s statement stating that the referral fees were paid to co-1 not founder founder further stated that the clients were co-1’s clients not org's and that co-1 is one of org’s referral service providers foreclosure assistance program in this program org will work with the lenders on behalf of homeowners who are behind in their mortgage payments and facing foreclosure org represents the homeowners in working with the lenders to modify the terms of the loan so that the homeowners can continue to stay in their house and the lender getting their money back org will review and analyze all documents the clients receives from their lender assist the clients in contacting their lender assist the clients in preparing a budget for submission to the lender prepare documents to be submitted to the lender org charges fees for this service during the tax years 20xx to 20xx the fees were determined based on the following factors the client’s financial situation the number of loans involved form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer department of the treasury- internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx org ein through december 20xx the amount of document preparation the number of hours that will be spent interacting with the client beginning in 20xx org charges a universal fee of dollar_figuredollar_figure for all new clients org used to refer clients to loan modification firms located in city state and city state for loan modification services depending on the firm and client situation the fees range from dollar_figuredollar_figure to dollar_figuredollar_figure in the past the gross_receipts from the loan modification activity totaled dollar_figure and dollar_figure of total receipts for the tax_year 20xx and 20xx respectively the debt elimination and foreclosure assistance workshop in the past org offered workshops on the subject of debt elimination the workshop was conducted every thursday of each month the speakers were owners of local businesses who offer financial products and services the workshop was conducted at the co-4 according to founder people attended the workshop in 20xx and people attended the workshop in 20xx org stopped conducting the workshop in april 20xx the materials used for the workshop included questionnaire card refer to page of this report for a description of the questionnaire card and org program - program is a 8-page brochure the contents of the brochure are as follow pages including pictures describing org the services its offers and the network of its referral sec_1 page containing proclamation from the city of city pages of ads from local business that supports org acknowledgement page in 20xx org revised the contents of the new version are as follow pages including pictures describing org the services its offers and the network of its referral sec_2 pages of ads from local business that supports org page describes the credit card relief program page describes the foreclosure assistance program page solicits donations brochure the form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the teeny internal_revenue_service sched ule no or exhibit name of taxpayer year period ended explanation of items org ein december 20xx through december 20xx the credit card relief program as described in used in the debt elimination workshop promises the workshop participants v w v v v v v v immediate reduction of monthly payments one low monthly payment stop harassing phone calls no bankruptcy or any form of bankruptcy no debt consolidation settle debt for pennies on the dollar elimination of debt the foreclosure assistance program shows the homeowners who are behind in their mortgage payments the alternatives to foreclosure announcements of the debt elimination and foreclosure workshop org was allowed to announce the workshop in co-5 newspaper the following is a content of the ad that was placed on december 20xx org- offers a debt elimination workshop every third thursday of each month from to p m at co-4 address this month speaker is ra-7 on home buying tips and qualifying phone the following was the announcement placed in co-5 on april 20xx nonprofit group seminar on building wealth in real_estate from to p m saturday at the co-4 address information phone is hosting a free the following was the announcement in co-5 on december 20xx a free foreclosure workshop will be from to 8p m dec in the east room of the co-4 address reserve a seat before tuesday people can also get free consultations phone the following announcement was made in the co-6 newsletter a newsletter published by the co-7 free non profit counseling assistance learn your options and get help with foreclosure prevention and debt relief call phone to save your home get out of debt form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx org ein through december 20xx counseling activity founder disclosed that during the tax_year 20xx org assisted clients with creating and maintaining a budget of the clients were counseled over the phone most of which just wanted quick answers to their budget needs or wanted a referral org maintains a call log containing the phone memos recording the contacts with these callers the phone memos contain the following information name contact number and a brief message for some date called some phone memos contain only date and month some of the phone memos were dated back in 20xx and 20xx some dates were crossed out and were replaced with a different date org provided the service with the phone memos the phone memos were faxed over to the service via several separate transmittals some phone memos were transmitted as many as three times creating duplications with the duplications the call log received by the service contains phone memos without the duplications the call log contains phone memos information provided by third parties the service contacted individuals on the call log to confirm the information org provided since the phone memos only contain a name and a phone number the agent called these individuals asking for their address of the numbers numbers were either disconnected or no longer in service the service was able to contact the remaining individuals the results of the contacts are as follows individual disclosed that he contacted org to repair his credit but decided not to accept the services offered by org because it was too much money the individual also paid dollar_figure as a service provider fee to org individual disclosed that he contacted org for credit debt counseling but decided not to go through with the application process individuals disclosed that they had no contact with org and were not aware of org in response to the individuals who stated that they were not aware of org founder stated that most of these people don’t even remember talking with org because of the years in question from 20xx-20xx in response to founder the service contacted of the individuals again the results of the second contact are as follows individual maintained that he had no contact with org and was not aware of org form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer department ot the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx org ein through december 20xx individual maintained that she had no contact with org but remembers knowing founder about years ago when founder was doing bi-monthly programs the individual does not recall hearing org and has not seen founder in about years individual maintained that he had no contact with org the individual however dealt with co-1 and founder in a real_estate_transaction the individual did not know that founder was from org enterprise see exhibit in addition to contacting the individuals on the call log the service also contacted of the individuals who org maintained client files for of the letters were returned undeliverable the clients moved and the post office was not able to forward the letters of the clients the service contacted disclosed that he never used org for any services on a subsequent follow up call the individual maintained that he had no contact with org and did not used org for any services org’s web site org maintains a web site on the web site org offers the following services v v v v v v v v v v v budget counseling obtaining understanding your credit report biweekly loan payments debt settlement mediation mortgage loan analysis financial budget analysis low cost family healthcare steps to debt elimination and other debt management material loan counseling consolidation services only available locally real_estate counseling-new homebuyer plans services only available locally financial counseling services only available locally the web site further describes that org helps eliminate credit card unsecured debt in months or less as well as residential commercial and auto loans secured debt years sooner - without refinancing consolidating bankruptcy or increasing your monthly payments this past year org assisted helped families get out of debt without having to declare bankruptcy which most of them had been instructed to do we saved a lot of homeowners millions of dollars they would have paid to their lending institutions without refinancing or changing their monthly payment just by putting their year mortgages mobile homes auto loans and other secured debt on a split payment or biweekly payment plan with their existing lenders its debt elimination strategies utilizes network of professional referral services based on the individuals specific needs form 886-a rev department of the treasury - internal_revenue_service page -8- roe department of the treasury - internal_revenue_service schedule no or exhibit a name of taxpayer year period ended explanation of items org ein december 20xx through december 20xx we have trained debt specialist that will work directly with you during your 30-month completion of your program you will not have to talk with your creditors that is what the trained debt specialist job is the individuals select a month or month program the trained debt mediators use the power of leverage in packaging up hundreds of other accounts pooled with yours to get the lowest settlement possible you complete our debt settlement program in months or less whether you have dollar_figure or dollar_figure of credit card and other unsecured debt it costs approximately cents on the dollar for the total amount of unsecured debt enrolled in the debt settlement program including all retainer monthly maintenance program and settlement fees the individuals will make monthly payments will be about of the total enrolled debt amount for the next months to a_trust account rather than their creditor once a settlement offer is accepted by the creditor a lump-sum settlement payment will be made to the creditor qualifications for the debt elimination program individuals who have a minimum of dollar_figure of credit card unsecured debt and is struggling financially individuals who have been more than days late to your creditors in collections or considering bankruptcy never been late but have a high or low debt-to income ratio individuals who have suffered a financial hardship due to medical problems loss of job or a dramatic decrease in take-home pay rg was not required to file form_990 return of organization exempt from federal o income_tax for the years in questions org’s gross_receipts were under dollar_figure of org’s bank statements discloses the following a review financial information deposits made in 20xx deposit date amount memo payor xx 1xx 1xx xx xx xx xx xx xx xx ra-8 co-8 ra-9 ra-13 ra-13 ra-10 ra-10 ra-101 ra-12 ra-12 deposit checking credit report your credit booklet and cd your credit booklet and cd cd credit report property profile credit report form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer department of the treasury- internal revenue sernce schedule no or exhibit explanation of items year period ended december 20xx org ein through december 20xx xx xx ra-14 ra-15 deposits made in 20xx deposit date amount memo payor xx xx xx xx xx xx 4i4ixx xx xx xx xx xx xx xx xx xx ra-16 ra-17 ra-12 ra-18 ra-19 ra-20 ra-20 ra-20 ra-13 ra-21 ra-21 ra-22 ra-21 ra-21 ra-23 property profile recorded grant deed balance due xx partial payment final payment loan donation for org ref ref the payments from ra-20 ra-21 and ra-23 totaled dollar_figure respectively org represented these individuals in dealing with their lenders to modify the terms of their mortgage payor deposit date deposits made in 20xx xx xx xx 1xx xx for credit correction org prt ra-23 ra-24 ra-25 ra-26 amount memo xx xx xxx xx xx ra-26 ra-26 ra-26 ra-26 ra-27 hc hc donation form 886-a rev department of the treasury - internal_revenue_service page -10- department of the treasury- internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer year period ended org ein december 20xx through december 20xx replacement check the payments from ra-26 totaled dollar_figure org represented ra-26 in dealing with his lender to modify the terms of his mortgage the payments from ra-23 and ra-26 totaled dollar_figure disbursements date check no payee amount memo xx 71xx xx 5ixx 1xx xx xx xx xx 5ixx xx al4ixx xx xx xx xx tigixx ti6ixx xx xx xx xx xx xx xx xx secretary of state ra-28 co-9 bm-1 bm-1 bm-1 bm-1 bm-1 ra-29 co-10 - loan ra-30 ra-30 founder co-15 co-15 co-9 co-11 co-13 coo-14 secretary of state vital records vital records co-12 bm-1 bm-1 bm-1 org corp filing beauty xx deposit deposit b of a deposit deposit b of a deposit dollar_figure tip april payment ra-30 ra-30 counter withdrawal pmt of postage march donation org corp renewal purchase office water system bm-1 birth cert form 886-a rev department of the treasury - internal_revenue_service page -11- iteyaval 886a department of the treasury - internal revenue serrwe schedule no or exhibit name of taxpayer explanation of items org ein year period ended december 20xx through december 20xx xx 71xx xx xx xx xx xx xx xx xx bm-1 bm-1 bm-1 city of city co-16 ra-29 co-1 founder co-15 co-17 deposit b of a org business license renewal dollar_figure tip founder discloses that org relies on in-kind donations from local business such as staples office depot and a bookstore for office supplies such as papers ink etc the payments to bm-1 totaled dollar_figure and dollar_figure for the tax years 20xx and 20xx respectively of the payments to bm-1 contain no description of the purposes of the payments or the expenses being reimbursed the remaining contain deposit b of a or b of a deposit on the memo line founder disclosed that the payments to bm-1 were reimbursements for operating_expenses bm-1 paid on behalf of org the service requested substantiations such as receipts and canceled checks for the payments made to bm-1 founder disclosed that there were no invoices receipts or paid bills that existed founder further stated that bm-1 paid these operating_expenses either by phone or by electronic debit and he keeps no records of the payments that he made on behalf of org law sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual treasury regulations treas reg c -1 a provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section test it is not exempt if an organization fails to meet either the organizational_test or the operational sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and form 886-a rev department of the treasury - internal_revenue_service page - ioe sec_86a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items org ein year period ended december 20xx through december 20xx b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 ii requires an organization to demonstrate that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 it engages primarily in form 886-a rev department of the treasury - internal_revenue_service page - none 886a department of the les - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended december 20xx org ein through december 20xx sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were form 886-a rev department of the treasury - internal_revenue_service page - ieyaoa 886a name of taxpayer department of the treasury- internal_revenue_service schedule no or exhibit explanation of items year period ended december 20xx org ein through december 20xx virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court in est of hawaii v commissioner t c found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant for exempt status was not formally controlled by the same individuals controlling the for- profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in the 412_f2d_1197 ct_cl the court ruled that the absence of a suitable explanation for other_payments made to and for the founder and his family disqualified the organization for tax-exempt status government’s positions issue whether org was operated exclusive for one or more exempt purposes set forth under sec_501 government’s position form 886-a rev department of the treasury - internal_revenue_service page - a 886a department of the treasury- internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended org ein december 20xx through december 20xx an organization exempt from federal_income_tax under sec_501 must demonstrate that it is operated exclusively for one or more exempt purposes set forth under such section a review of the services you provided in and are currently providing disclosed that you neither operated for charitable nor educational_purposes you operated like a referral service company whereby you screen individuals contacted you and then refer them to other for-profit businesses for services one of your primary programs the credit card relief program in essence is a debt settlement program whereby the debtors settle their unsecured debts pincite cents on the dollar for the total amount of unsecured debt enrolled in the debt settlement program including all retainer monthly maintenance program and settlement fees in the credit card relief program you acted as a middleman the credit card relief program is offered to any debtors who have dollar_figure or more of credit cards or unsecured debt between the debtors looking for debt settlement service providers and co-3 a debt settlement service provider you disclosed that your roles were to perform in-take and screen debtors for enrollment in debt settlement programs if the debtors qualified for debt settlement program you referred them to co-3 in return co-3 paid you referral fees once the debtors are referred to co-3 your involvement ends unless the debtors need assistance with completing the debt settlement forms or need other referral services the foreclosure assistance program the other primary activity that you conduct is similar to loan modification services offered by for-profit businesses the foreclosure assistance program generated of total gross_receipts for each of the tax years 20xx and 20xx respectively in the foreclosure assistance program you represent the homeowners who are behind in their mortgage payments in negotiating the terms of their mortgage with financial_institution you assist the homeowners in contacting their lenders you prepare documents required by the lender you review and analyze all documents the homeowners received from their lenders you perform these services for the purpose of attaining approval for the clients’ loan modification application in return you charge your clients fees for your services your fee structures are set in a manner similar to those of for-profit loan modification service providers prior to 20xx your fee structure was based on the numbers of loan involved the amount of document preparation document review and the hours spent interacting with the client your fees could be as high as dollar_figure ra-20 dollar_figure ra-21 dollar_figure and ra-26 dollar_figure for loan modification services for example you charged form 886-a rev department of the treasury - internal_revenue_service page - izeyaan 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule no or exhibit org ein december 20xx through december 20xx in 20xx you adopted an universal fee policy of dollar_figuredollar_figure per property the fee of dollar_figuredollar_figure is the same amount of fees charged by for-profit loan modification firms such as the ones in city and city that you once referred homeowners to you disclosed that org was inactive in 20xx however a review of your bank records disclosed that you were offering loan modification services and received payment for these services the loan modification services were offered to ra-31 ra-21 and ra- therefore it is concluded that you primarily offer fees for services that neither further a charitable or educational purpose set forth under sec_501 the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test see also better business bureau of washington d c v u s you disclosed that in 20xx you counseled individuals in setting up and maintaining a budget of the individuals of them were counseled over the phone the phone memos you faxed to our office do not support your claim the same phone memos were faxed to our office several times without the duplication there were calls not as you claimed some phone memos were dated in 20xx and 20xx the date on some phone memos were crossed out and replaced with dates in 20xx our contacts with these individuals to confirm the information disclosed otherwise these individuals disclosed that they either were not aware of org did not receive any counseling from org did not contact org for services in one instance the individual disclosed that he dealt with founder bm-1 and co-1 in a real_estate_transaction at no time did the individual disclose that was he aware of org you stated that these individuals disclosed to the irs that they were not aware of org so that they did not have to deal with the irs the service reconfirmed with these individuals and received the same responses that they either were not aware of org or did not have any dealing with org therefore the service has reason to believe that these individuals were truthful in giving with their responses to the service in summary org was not operated to further one or more exempt purposes described under sec_501 the credit card relief program is a referral service whereby org intakes screens and refers debtors to for-profit debt settlement business form 886-a rev department of the treasury - internal_revenue_service page -17- eral sec_86a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items december 20xx org ein through december 20xx for fees the foreclosure assistance program is a fee-for-service whereby org assists the homeowners getting the terms of their loan s modified in return org charges fees similar to those of for-profit loan modification service providers issue whether org was operated for the private benefits of founder founder of org and co-1 a for-profit company co-owned and operated by founder and bm-1 government's position sec_1_501_c_3_-1 requires an organization to demonstrate that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests you disclosed that in the years under examination org referred clients to co-3 for enrollment in debt settlement programs you further disclosed that org did not receive referral fees from co-3 you then provided the names of these clients co-3 however disclosed that it paid referral fees for the clients the referral fees were paid directly to founder and co-1 founder and co-1 then deposited the referral fees into their bank accounts in response to co-3’s response you stated that the referral fees were paid to co-1 not founder you also disclosed that co-1 referred clients to co-3 not org you further disclosed that co-1 is one of org’s referral service providers in a written response to the information_document_request idr titled form irs information_document_request completed on july 20xx you stated that org did not refer clients to co-1 inc since it did mortgage acceleration org clients could not do this program item of your response the evidence indicates that you operated org for your private benefits you first used org to obtain clients once the clients qualified for debt settlement program you referred the clients to co-1 a for-profit company owned by you and your spouse even though org’s clients could not do the mortgage acceleration co-1 then referred clients to co-3 and received the referral fee payments from co-3 issue whether the disbursements to bm-1 board director and spouse of founder constitute inurement government's position sec_501 expressly prohibits the inurement of net_earnings to the benefit of private shareholders or individuals sec_1_501_c_3_-1 clarifies that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a rev department of the treasury - internal_revenue_service page - form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service year period ended schedule no or exhibit december 20xx org ein through december 20xx during the tax years 20xx and 20xx org made several payments to bm-1 director and spouse of founder the payments totaled dollar_figure and dollar_figure or and of total disbursements for the tax years 20xx and 20xx respectively founder disclosed that the payments to bm-1 were reimbursements for operating_expenses that bm-1 paid on behalf of org however org failed to provide substantiations for the payments made to bm-1 the unsubstantiated disbursements to bm-1 constituted inurement see also the 412_f2d_1197 ct_cl taxpayer’s positions org’s positions on issue sec_1 and are not known at this time conclusion org was not operated to further one or more exempt purposes set forth under sec_501 org’s net_earnings inured to the private individuals and shareholders therefore org’s tax exempt status under sec_501 should be revoked effective january 20xx org is required to file form_1120 us corporation income_tax return for the tax_year 20xx and all years after form 886-a rev department of the treasury - internal_revenue_service page -19-
